Title: To John Adams from James McHenry, 6 September 1798
From: McHenry, James
To: Adams, John



Sir
War Department 6th Septr: 1798

I have the honour to enclose you a copy of a letter, and table therein referred to addressed to the Secretary of the Treasury and dated the 3rd instant.
The object of this communication is, to apprise him of the sums of money which will be wanted in this department for the execution of the Laws; and, of the periods at which, in my opinion, they ought to be furnished.
I shall make you acquainted with his answer as soon as it is received.
I neglected in my last letter of the 4th inst: to forward the enclosed acceptance by General Hand of his appointment.
I have the honor to be / with great respect / Sir / your Obd Hbl Sevt
James McHenry